


Exhibit 10.13

 

[g248342lai001.jpg]

First Marblehead Corporation

 

The Prudential Tower

800 Boylston Street - 34th Floor

Boston, MA 02199-8157

Tel 617.638.2000 or 800.895.4283

Fax 617.638.2100 or 866.255.4583

 

230 Park Avenue, 10th Floor

New York, NY 10169

Tel 212.808.7225

Fax 212.808.7226

 

February 25, 2005

 

Kenneth Klipper

[address]

 

Dear Ken:

 

The First Marblehead Corporation (FMC) is pleased to offer you the position of
Senior Vice President, Finance reporting to Donald Peck, Executive Vice
President and Chief Financial Officer.

 

Your direct annual compensation will be $270,000, paid on a semi-monthly basis
at a rate of $11,250, (gross) per pay period. You will also be eligible to
participate in the Company’s incentive bonus plan. Under this plan you are
eligible for a bonus of up to 50% of earned salary for the performance year.
This is a discretionary plan which provides rewards for Company performance and
your personal contribution to it. First Marblehead aligns the performance review
and bonus cycle with the business fiscal year ending June 30. Your first
performance review under these plans will be June, 2005. The effective date for
merit increase and any bonus awards you become eligible for is September 1. Any
awards for fiscal year 2005 will be pro-rated from your start date. You will
also participate in the First Marblehead long term incentive program. It is our
intention to award you a grant of 4,000 Restricted Stock Units subject to the
terms and conditions of the plan and Board of Director approval. Each Restricted
Stock Unit represents the right to receive one share of common stock of the
Company. Restricted Stock Units vest at one third on the third anniversary of
the grant date, one third on the fourth anniversary of the grant date and the
final third on the fifth anniversary of the grant date. Instruments of grant and
plan documents will be provided to you after Board approval. Please note that
this letter does not constitute an employment contract or a contract for a
specific term of employment and that the employment relationship is at will.

 

As a condition of hire, First Marblehead requires that all employees sign an
Invention and Non-Disclosure/Non-Compete Agreement (enclosed). Due to the nature
of our business, this offer is contingent on satisfactory results of a credit
check the company runs on prospective employees to make sure they are not in
default on any student loans. Also, as required by the Immigration Reform and
Control Act of 1976, you will be expected to provide proof of eligibility to
work in the United States.

 

--------------------------------------------------------------------------------


 

We offer a comprehensive benefits program. You may select health coverage
through an HMO or PPO from Blue Cross/Blue Shield, as well as dental coverage
through Delta Dental Premier. The company subsidizes the cost of these plans at
a rate of 80% for family and 90% for individuals. In addition, FMC provides
Group Life Insurance at two times your base salary as well as Short Term and
Long Term Disability coverage at no cost to you. You are eligible for coverage
on the first of the month following your first day of employment. Other benefits
include a 401 K plan with a dollar-for-dollar match up to 6% of salary
contributed and the Company’s employee stock purchase program subject to the
eligibility requirements of these plans. We offer accrual of vacation up to
fifteen days, eight paid holidays, two floating holidays and five sick days per
year.

 

This is an exciting time for First Marblehead and your addition to our
management team is most welcome. Please acknowledge this offer by signing one
copy of this offer letter and returning it to me. This offer is made today and
will expire on March 4, 2005. We look forward to hearing from you.

 

Sincerely,

 

/s/ Robin L. Camara

 

 

Robin L. Camara

 

 

Senior Vice-President, Human Resources

 

 

 

 

 

 

 

/s/ Kenneth Klipper

 

 

KENNETH KLIPPER

 

Encls:

Invention and Non-Disclosure/Non-Compete Agreement

 

Copy of this Offer Letter

 

cc: Don Peck

 

--------------------------------------------------------------------------------
